United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:19-CR-00036-S-2
§
JERRON DUNN (02) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(1), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
JERRON DUNN is hereby adjudged guilty of 21 U.S.C. § 841(a)(1) and (b)(1)(C), Possessession with Intent to
Distribute a Controlled Substance. Sentence will be imposed in accordance with the Court's scheduling order.

X

C)

Oj

SIGNED this 7" day of August, 2019.

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshal no later than

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

O There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
O The Government has recommended that no sentence of imprisonment be imposed, and
0 This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination
of whether it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not
be detained under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to
flee or pose a danger to any other person or the community if released under § 3] 42(b) or (c).

/

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
